Case 1:19-cv-01601-TWP-DLP Document 1 Filed 04/22/19 Page 1 of 36 PageID #: 1



                        THE UNITED STATES DISTRICT COURT FOR
                          THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION



 WILLIAM BEYERS                                           )
 individually and on behalf of all others                 )
 similarly situated,                                      )   Case No.
                                                          )
                Plaintiffs,                               )
                                                          )
        vs.                                               )   CLASS ACTION COMPLAINT
                                                          )
 LIBERTY MUTUAL INSURANCE                                 )   JURY DEMAND
                                                          )
                                                          )
                Defendant.                                )


                                   CLASS ACTION COMPLAINT


        COME NOW the Plaintiff William Beyers, individually and on behalf of a class of all

 others similarly situated (collectively “Plaintiff”), and state and allege as follows for their Class

 Action Complaint against the Defendant, Liberty Mutual Insurance, (“Liberty Mutual”).

                              I.    PARTIES, JURISDICTION, AND VENUE

1. Plaintiff William Beyers is a resident of Hamilton County, Indiana. At all times relevant

   hereto, Plaintiff owned a home located in Hamilton County, Indiana. (“Insured Premises”).

2. Liberty Mutual is authorized to sell homeowner’s property insurance policies in the State of

   Indiana and is also engaged in the insurance business in the State of Indiana.

3. This Court has diversity jurisdiction pursuant to 28 USC § 1332. The venue is proper because:

   Liberty Mutual’s conduct resulting in this lawsuit occurred in the Southern District of Indiana

   and Plaintiff resides in this judicial district.



                                                      1
Case 1:19-cv-01601-TWP-DLP Document 1 Filed 04/22/19 Page 2 of 36 PageID #: 2



                          II.   FACTUAL ALLEGATIONS

   A. COMMON FACTS RELATED TO ALL CLAIMS

4. At all times relevant hereto, Plaintiff was the beneficiary of an insurance contract (bearing

   Policy No. H3X-248-402908-40) whereby Liberty Mutual agreed to insure the Insured

   Premises against property damage, (the “Policy”).

5. On or around April 26th, 2017, Plaintiff incurred a damage to the Insured Premises (“Property

   Damage” or “Loss”). On or about September 7th, 2017 Liberty Mutual inspected the Insured

   Premises and determined that the Loss was covered by the terms of the Policy.

6. Pursuant to Defendant’s own estimate, Plaintiff was entitled to the following repairs and

   replacements. (“Covered Repairs”) caused by the Loss:

      I.   Replacement of R&R Gutters and Downspouts for the Right, Left and Rear

           Elevation

     II.   Replacement/Repair of R&R window Screen for the Rear Elevation.

    III.   Removal and installation of Shingles and Felt

   IV.     Replacement of Flashing & Pipe Jack

    V.     Replacement of Roof Vent

   VI.     Replacement of Continuous Ridge Vent

   VII.    Replacement of Ridge Cap

  VIII.    Replacement of Ridge and Hip - Gable Cornice Return

           Exhibit A – Defendant’s Estimate

7. Defendant provided an estimate of the Actual Cash Value (“ACV”) of their Loss to the

   Plaintiff on September 7, 2017 based upon an estimate of the Covered Repairs

   (“Estimate”).

8. Defendant has already issued a payment in accordance with its Estimate to the Plaintiff.
                                               2
Case 1:19-cv-01601-TWP-DLP Document 1 Filed 04/22/19 Page 3 of 36 PageID #: 3



   (“Payment”).

9. Upon information and belief, Plaintiff contends that the Policy at issue in this case is

   attached as Exhibit B to this Complaint. Exhibit B, Base Policy.

10. Pursuant to the Policy, the Plaintiff purchased insurance coverage for the “dwelling” and

   “structure attached to the dwelling” under Coverage A. Exhibit B, Base Policy, Section I –

   Property Coverages, Coverage A. The dwelling for purposes of the Policy is the Insured

   Premises. Exhibit B; p. 3

11. Pursuant to the Policy, the Defendant provided insurance coverage against the risk of direct

   physical loss to the Insured Premises. Exhibit B, Base Policy, Section I – Perils Insured

   Against – Coverage A Dwelling and Coverage B Other Structures.

12. Following the Property Damage, Plaintiff complied with all the conditions and

   requirements under the terms of the Policy.

13. Plaintiff was current with his monthly premium payments at the time of the Loss and had made

   such premiums to insure against the risk of loss to the Insured Premises.

14. Since there was no applicable exclusion in the Policy and Plaintiff had complied with all

   condition precedents for coverage, the Loss was compensable under the Policy.

15. Plaintiff made a claim under the Policy for reimbursement of the ACV of the Property

   Damage.

16. Defendant offered to and disbursed payments for the Covered Repairs in the amount of

   $11,585.96 (“Net Claim”). Defendant calculated the Net Claim based upon the ACV of

   Covered Repairs.

   B. OVERHEAD AND PROFIT

17. General Contractors are entities which provide day to day oversight of a construction site,

   management of vendors and trades, and the communication of information to all involved
                                                 3
Case 1:19-cv-01601-TWP-DLP Document 1 Filed 04/22/19 Page 4 of 36 PageID #: 4



   parties throughout the course of a building project. General Contractors are specifically needed

   for home improvement projects where multiple different trades must be employed and

   consequently the project requires coordination of efforts between the tradesman as well as day

   to day supervision and management.

18. According to Xactimate the term “Overhead” is described as “any additional expense not

   charged (attributed) directly to the work being performed. Exhibit C.

19. There are different types of Overhead costs associated with home renovations and repairs.

   Xactimate recognizes three different categories of Overhead costs: (1) General Overhead; (2)

   Job Related Overhead; and (3) Job Personnel/Sub-contractor Overhead. Exhibit C.

20. General Overhead costs are defined as “expenses incurred by a General Contractor, that cannot

   be attributed to individual projects, and include any and all expenses necessary for the General

   Contractor to operate its business (“General Overhead Costs”). Examples (including but not

   limited to): General and Administrative (G&A) expenses, office rent, utilities, office supplies,

   salaries for office personnel, depreciation on office equipment, licenses, and advertising.

   Overhead expenses are not included in Xactimate’s unit pricing but are typically added to the

   estimate as a percentage of the total bid along with the appropriate profit margin.

21. Profit is formally defined as “the excess of the selling price of goods over cost.” As is the case

   in many industries, “Profits are typically added to the cost of a construction-related job to

   allow the entity performing the work to grow their company through reinvestment.” (“Profit”)

   Exhibit C.

22. General Overhead Costs and Profit together constitute what is normally referred to in the

   insurance restoration industry as General Contractor’s O&P, or just O&P.” (hereinafter

   collectively referred to as “Overhead and Profit”). Exhibit C.

23. Roof repair/replacement projects involving repairs/replacement of shingles and gutters are
                                                  4
Case 1:19-cv-01601-TWP-DLP Document 1 Filed 04/22/19 Page 5 of 36 PageID #: 5



   typically and often exclusively performed by General Contractors. This is true for any roof

   repairs/replacement project involving two or more trades.

24. Plaintiff’s roof incurred hail damage and required repair/replacement of the roof and gutters

   (“Plaintiff’s Roof Repair Project”). Plaintiff’s Roof Repair Project entailed repair/replacement

   of the roof and gutters, each requiring specialized tradesman and equipment. Consequently,

   Plaintiff’s Roof Repair Project required hiring a roofer to replace the shingles and a gutter

   specialist to repair the gutters.

25. Plaintiff’s Roof Repair Project demanded a high level of coordination between the different

   tradesmen and day to day supervisions and management and consequently required the use of a

   General Contractor. Given the complexity of work and involvement of multiple tradesmen in

   Plaintiff’s Roof Repair Project it was not feasible for Plaintiff to coordinate and supervise the

   completion of the Roof Repair Project himself. Any such General Contractor or entity used for

   Plaintiff’s Roof Repairs Project would: inevitably incur overhead costs, want to make a Profit

   on the project, and consequently assess Plaintiff a charge for Overhead and Profit costs.

26. Defendant should have added and paid for Overhead and Profits costs when calculating

   and disbursing the ACV of the Loss incurred by the Plaintiff.

27. Departments of Insurance for at least three states (Texas, Colorado and Kentucky) have

   previously found the failure to pay/consider Overhead and Profit costs when determining

   the ACV as improper.

28. The Payment issued and the Estimate provided by the Defendant to the Plaintiff for the

   Loss, excluded reimbursement for Overhead and Profit costs. Exhibit A – Estimate.

29. Xactimate allows an insurance adjuster to choose whether to provide full payment for

   Overhead and Profit costs when calculating the ACV.

30. When Defendant adjusted the Loss, it purposefully manipulated Xactimate to disallow
                                                 5
Case 1:19-cv-01601-TWP-DLP Document 1 Filed 04/22/19 Page 6 of 36 PageID #: 6



   Overhead and Profit.

31. That act was intentional and done with malice and done in accordance with Defendant’s

   internal policies.

   C. ICE AND WATER SHIELD

32. The ice-and-water shield is a membrane installed between the roofing shingles and the

   roof deck (“Ice and Water Shield”). The membrane provides a water proof barrier to

   protect major penetration points in the roof.

33. The Ice and Water Shield is often installed on parts of a roof which are most susceptible

   to ice dams (ridge of ice that forms at the edge of a roof and prevents melting snow from

   draining off the roof) and wind driven rain. Such areas include but are not limited to Eaves,

   Rake edges, overhangs and Valleys. Figure 1 identifies different parts of a roof including

   eaves, rake edges, overhang, and valleys; Figure 2 shows an image of an ice dam.




                                           Figure 1



                                               6
Case 1:19-cv-01601-TWP-DLP Document 1 Filed 04/22/19 Page 7 of 36 PageID #: 7




                                             Figure 2


34. The valley of a roof is the Vee shaped metal channels that run up and down the 'folds' of a roof

   as illustrated in Figure 1 (“Valley”).

35. Defendant’s Estimate and Payment did not include the cost of installing Ice and Water Shield

   in the Valleys. Exhibit A – Estimate.

36. The Estimate indicates that the Ice and Water Shield “did not previously exist or expands the

   scope of repairs but is required by current building codes. The code upgrade cost is payable

   when incurred, subject to limits.” Id.

37. However, the Estimate is wrong, and Ice and Water Shield was previously installed at least in

   the Valleys of the roof on the Insured Premises.

38. It has been a customary industry wide practice of contractors to install Ice and Water Shield in

   the Valleys of roofs for well over a decade.

39. Defendant should have known that the Ice and Water Shield previously existed on Plaintiff’s

   roof.

40. When Defendant adjusted the Loss, it purposefully left out the ACV of installing Ice and

   Water Shield in the Valleys despite its knowledge that Ice and Water Shield was previously
                                                  7
Case 1:19-cv-01601-TWP-DLP Document 1 Filed 04/22/19 Page 8 of 36 PageID #: 8



   installed there.

41. That act was intentional and done with malice and done in accordance with Defendant’s

   internal policies.

   D. REMOVAL COSTS

42. Defendant’s estimate for ACV of Plaintiff’s damages includes specific line items for

   installation of flashing, roof vent, continuous ridge vent, and gable cornice return. Exhibit A.

43. Defendant’s estimate does not consider the cost of dump fees, hauling, disposal and labor

   associated with the removal of flashing, roof vent, continuous ridge vent, and gable cornice

   return.

44. The aforementioned removal costs are necessary costs associated with Plaintiff’s Roof Repair

   Project and must have been included in the ACV calculation.

45. When Defendant adjusted the Loss, it purposefully left out cost of dump fees, hauling, disposal

   and labor associated with the removal of flashing, roof vent, continuous ridge vent, and gable

   cornice return from its ACV calculations.

46. That act was intentional and done with malice and done in accordance with Defendant’s

   internal policies.

   E. STARTER STRIP

47. A Starter Strip is an integral component of a roof.

48. A Starter Strip shingle is an asphalt-based shingle utilized to waterproof the eave and rake

   edges. An Eave is defined as the edge of the roof that overhangs the face of a wall as illustrated

   in Figure 1. (“Eave”). A Rake is defined as the slanting edge of a gable roof at the end wall of

   the house as illustrated in Figure 1. (“Rake”)

49. A Starter Strip is different than a typical shingle installed on a roof and is specifically designed
                                                    8
Case 1:19-cv-01601-TWP-DLP Document 1 Filed 04/22/19 Page 9 of 36 PageID #: 9



    to serve its purpose.

50. Defendant has failed to include the cost of a Starter Strip in the Estimate. Exhibit A.

51. Defendant’s Estimate includes the cost of a few extra shingles and suggests that Plaintiff

    should modify and use regular roof shingles to serve as Starter Strip shingles. This will not

    effectively waterproof the Eaves and Rakes of the roof.

52. The Starter Strip is both integral and necessary for Plaintiff’s Roof Repair Project and must be

    included in the ACV calculation.

53. When Defendant adjusted the Loss, it purposefully left out the ACV of the Starter Strip from

    its Estimate.

54. That act was intentional and done with malice and done in accordance with Defendant’s

    internal policies.

55. Internal policies.

    F. COST OF REPLACEMENT SHINGLES

56. In calculating the ACV of installing the replacement shingles (“Replacement Shingles”) in

    place of the damaged shingles on the Insured Premises (“ the Defendant uses two factors: the

    replacement cost value (“RCV”) of the shingles which need replacement; and the depreciation

    value of the damaged shingles (“Depreciation”).

57. Defendant calculated the RCV for the damaged shingles by: taking the total squares of shingles

    which must be installed and multiplying it by the total cost of purchasing and installing each

    square; and adding applicable tax.

58. In calculating the cost of purchasing the Replacement Shingles, Defendant admittedly used a

    shingle material allowance of $75.44 per square. Exhibit A. Defendant claimed that the

    $75.44 allowance reflects the market price in Plaintiff’s residential area. In support of this
                                                  9
Case 1:19-cv-01601-TWP-DLP Document 1 Filed 04/22/19 Page 10 of 36 PageID #: 10



   assertion, Defendant claimed that “Market prices were verified by MRP’s Managed Material

   Program. The MRP Managed Material Program allows you or your contractor of choice to

   have materials delivered directly to your home for installation.” Id.

59. MRP is a company based out of Colorado. MRP MADSKY, https://madskymrp.com/about/

   (March 25th, 2019).

60. MRP does not have distribution centers in Indiana.

61. General Contractors operating in Indiana do not and likely will not use MRP to purchase

   Replacement Shingles for multiple reasons including logistical, practical and business

   considerations.

62. MRP’s pricing does not accurately reflect the market price of shingles in Indiana.

63. Defendant chose to use MRP pricing to determine the market price for Replacement Shingles

   because MRP’s pricing is low and helps reduce the ACV estimate for damages.

64. As previously alleged, Defendant uses Xactimate to estimate damages claims. However,

   Defendant chose to ignore the recommended pricing from Xactimate when estimating market

   price of Plaintiff’s Replacement Shingles.

65. Xactimate provides the single most accurate market pricing model in the industry. Xactimate

   uses almost 20,000 surveys each month from over 50,000 suppliers, contractors, and servicers

   across the continent to estimate market prices. Exhibit D; p. 2-3.

66. Defendant’s failure to utilize a well-recognized pricing model largely regarded as the industry

   standard and manipulation of the ACV of Plaintiff’s damages is improper and illegal.

67. When Defendant adjusted the Loss, it purposefully used a manipulated and inaccurate RCV

   for Replacement Shingles to calculate the ACV of the Loss.

68. That act was intentional and done with malice and done in accordance with Defendant’s
                                                 10
Case 1:19-cv-01601-TWP-DLP Document 1 Filed 04/22/19 Page 11 of 36 PageID #: 11



   internal policies.

                           III.   CLASS ALEGATIONS

                    CLASS 1 - Defendant’s Failure to Pay Overhead and Profit

69. Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiff bring this lawsuit as a

   class action on behalf of himself and on behalf of all others similarly situated. This action

   satisfies the requirements of numerosity, commonality, typicality, and adequacy of

   representation. Only to the extent it is a requirement under applicable law, the class is

   ascertainable.

70. The proposed Overhead and Profit Class that Plaintiff seek to represent is defined as follows:

                All persons and legal entities who were insured under a Liberty

                Mutual homeowner’s policy and where: (1) the insured premises

                was located in Indiana; (2) the insured premises incurred loss in the

                two years immediately preceding the filing of this lawsuit; (3)

                Liberty Mutual determined that the policyholder suffered direct

                physical loss to the roof of the insured premises and said loss was

                covered by the terms of the policy; (4) the covered loss at least

                included the repairs or replacement of gutters and roof shingles;

                and (5) Liberty Mutual did not pay the policyholder for overhead

                and profit when it issued a check for the ACV of the loss or

                anytime thereafter.

71. Plaintiff reserves the right to amend the definition of the proposed Overhead and Profit Class.

   The following persons are expressly excluded from the Overhead and Profit Class: (1)

   Defendant and its subsidiaries and affiliates; (2) all persons who make a timely election to be

   excluded from the proposed class; (3) the Court to which this case is assigned and its staff; (4)
                                                 11
Case 1:19-cv-01601-TWP-DLP Document 1 Filed 04/22/19 Page 12 of 36 PageID #: 12



   any person or entity whose applicable suit limitation clause expired prior to the filing of the

   instant action; (5) any policyholder who received the full limits of applicable coverage; (6)

   Plaintiff’s counsel; (7) all person who may otherwise be members of the Overhead and Profit

   Class but have submitted to an appraisal process under the terms of the Policy; or (8) all

   persons who have released via a settlement agreement their claims against the Defendant for

   Overhead and Profit costs.

72. The members of the proposed Overhead and Profit Class are so numerous that joinder of all

   members is impracticable. Plaintiff reasonably believes that hundreds if not thousands of

   people geographically dispersed across Indiana have been damaged by Defendant’s actions.

   The names and addresses of the members of the proposed Overhead and Profit Class are readily

   identifiable through records maintained by Defendant or from information readily available to

   the Defendant.

73. The relatively small amounts of damage suffered by most members of the proposed Overhead

   and Profit Class make filing separate lawsuits economically impracticable.

74. Defendant has acted on grounds generally applicable to the proposed Overhead and Profit

   Class in that Defendant routinely refuses to pay any Overhead and Profit costs even when the

   repairs/replacement for the covered loss include utilization of and coordination between at least

   two different trades including repairs/replacement of roof shingles and gutters. Such conduct

   warrants Plaintiff’s requests for appropriate injunctive and declaratory relief.

75. Common questions of law and fact exist as to all members of the proposed Overhead and

   Profit Class and predominate over any questions affecting only individual members. The

   questions of law and fact common to the proposed Overhead and Profit Class include, but are

   not limited to:

     I.   Whether Defendant was required under the terms of the Policy to pay Overhead and
                                                 12
Case 1:19-cv-01601-TWP-DLP Document 1 Filed 04/22/19 Page 13 of 36 PageID #: 13



            Profit costs when disbursing payments for ACV of a covered loss which included

            utilization of and coordination between at least two different trades including

            repairs/replacement of roof shingles and gutters.

     II.    Whether Defendant breached its duty under the terms of the Policy when it refused to

            pay Overhead and Profit costs when disbursing payments for ACV of a covered loss

            which included utilization of and coordination between at least two different trades

            including repairs/replacement of roof shingles and gutters.

    III.    Whether Plaintiff and members of the proposed Overhead and Profit Class have been

            damaged as a result of Defendant’s withholding of Overhead and Profit costs; and

    IV.     Whether Plaintiff and members of the proposed Overhead and Profit Class are entitled

            to a declaration, as well as potential supplemental relief, under the applicable

            declaratory judgment laws.

76. Plaintiff’s claims are typical of the claims of all proposed Overhead and Profit Class

   members, as they are all similarly affected by Defendant’s customs and practices concerning

   refusal to pay Overhead and Profit costs when the repairs/replacement for the covered loss

   include utilization of and coordination between at least two different trades including

   repairs/replacement of roof shingles and gutters. Further, Plaintiff’s claims are typical of the

   claims of all proposed Overhead and Profit Class members because their claims arise from the

   same practices and course of conduct that give rise to the claims of the proposed Overhead and

   Profit Class members and are based on the same factual and legal theories. Plaintiff is not

   different in any material respect from any other member of the proposed Overhead and Profit

   Class.

77. Plaintiff and his counsel will fairly and adequately protect the interests of the members of

   the proposed class. Plaintiff’s interests do not conflict with the interests of the proposed
                                                  13
Case 1:19-cv-01601-TWP-DLP Document 1 Filed 04/22/19 Page 14 of 36 PageID #: 14



   Overhead and Profit Class he seeks to represent. Plaintiff has retained lawyers who are

   competent and experienced in class action and insurance litigation. Plaintiff and his counsel

   have the necessary financial resources to adequately and vigorously litigate this class action,

   and Plaintiff and his counsel are aware of their fiduciary responsibilities to the Overhead and

   Profit Class members and will diligently discharge those duties by vigorously seeking the

   maximum possible recovery for the Overhead and Profit Class while recognizing the risks

   associated with litigation.

78. A class action is superior to all other available methods for the fair and efficient adjudication

   of this controversy. Joining all proposed Overhead and Profit Class members in one action is

   impracticable, and prosecuting individual actions is not feasible. The size of most individual

   claims is likely not large enough to justify filing a separate action for each claim. For many, if

   not most, members of the proposed Overhead and Profit Class, a class action is the only

   procedural mechanism that will afford them an opportunity for legal redress and justice. Even

   if proposed Overhead and Profit Class members had the resources to pursue individual

   litigation, that method would be unduly burdensome to the courts in which such cases would

   proceed. Individual litigation exacerbates the delay and increases the expense for all parties, as

   well as the court system. Individual litigation could result in inconsistent adjudications of

   common issues of law and fact.

79. In contrast, a class action will minimize case management difficulties and provide multiple

   benefits to the litigating parties, including efficiency, economy of scale, unitary adjudication

   with consistent results, and equal protection of the rights of Plaintiff and members of the

   proposed Overhead and Profit Class. These benefits would result from the comprehensive and

   efficient supervision of the litigation by a single court.

80. Questions of law or fact common to Plaintiff and the proposed Overhead and Profit Class
                                                   14
Case 1:19-cv-01601-TWP-DLP Document 1 Filed 04/22/19 Page 15 of 36 PageID #: 15



   members, including those identified above, predominate over questions affecting only

   individual members (if any), and a class action is superior to other available methods for the

   fair and efficient adjudication of the controversy. Class action treatment will allow many

   similarly situated consumers to prosecute their common claims in a single forum,

   simultaneously, efficiently, and without the necessary duplication of effort and expense that

   numerous individuals would require. Further, the monetary amounts due to many individual

   proposed Overhead and Profit Class members are likely to be relatively small, and the burden

   and expense of individual litigation would make it difficult or impossible for individual

   proposed Overhead and Profit Class members to seek and obtain relief. On the other hand, a

   class action will serve important public interests by permitting consumers harmed by Liberty

   Mutual’s unlawful practices to effectively pursue recovery of the sums owed to them and by

   deterring further unlawful conduct. The public interest in protecting the rights of consumers

   favors disposition of the controversy in the class action form.

81. Class certification is further warranted because Defendant has acted or refused to act on

   grounds that apply generally to the Overhead and Profit Class, so final injunctive relief or

   corresponding declaratory relief is appropriate with respect to the Overhead and Profit Class as

   a whole.

                       CLASS 2 - Failure to Pay for Ice and Water Shield

82. Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiff brings this lawsuit as a

   class action on behalf of himself and on behalf of all others similarly situated. This action

   satisfies the requirements of numerosity, commonality, typicality, and adequacy of

   representation. Only to the extent it is a requirement under applicable law, the class is

   ascertainable.

83. The proposed Ice and Water Shield Class that Plaintiff seeks to represent is defined as follows:
                                                 15
Case 1:19-cv-01601-TWP-DLP Document 1 Filed 04/22/19 Page 16 of 36 PageID #: 16



                All persons and legal entities insured under a Liberty Mutual

                homeowner’s policy and where: (1) the insured premises was

                located in Indiana; (2) the insured premises incurred loss in the two

                years immediately preceding the filing of this lawsuit; (3) Liberty

                Mutual determined that the policyholder suffered a direct physical

                loss to the roof of the insured premises and the loss would entitled

                the policyholder to replace the entire roof under the terms of the

                policy; and (3) Liberty Mutual did not pay the policyholder for

                costs of installing the Ice and Water Shield in the Valleys of the

                roof of the insured premises when it issued a check for the ACV

                of the loss or anytime thereafter.

84. Plaintiff reserves the right to amend the definition of the proposed Ice and Water Shield Class.

   The following persons are expressly excluded from the Ice and Water Shield Class: (1)

   Defendant and its subsidiaries and affiliates; (2) all persons who make a timely election to be

   excluded from the proposed Ice and Water Shield Class; (3) the Court to which this case is

   assigned and its staff; (4) any person or entity whose applicable suit limitation clause expired

   prior to the filing of the instant action; (5) any policyholder who received the full limits of

   applicable coverage; (6) Plaintiff’s counsel; (7) all persons who may otherwise be members of

   the Ice and Water Shield Class but have submitted to an appraisal process under the terms of

   the Policy; or (8) all persons who have released via a settlement agreement their claims against

   the Defendant for the cost of Ice and Water Shield installation in the Valleys of the insured

   premises.

85. The members of the proposed Ice and Water Shield Class are so numerous that joinder of all

   members is impracticable. Plaintiff reasonably believes that hundreds if not thousands of
                                                 16
Case 1:19-cv-01601-TWP-DLP Document 1 Filed 04/22/19 Page 17 of 36 PageID #: 17



   people geographically dispersed across Indiana have been damaged by Defendant’s actions.

   The names and addresses of the members of the proposed Ice and Water Shield Class are

   readily identifiable through records maintained by Defendant or from information readily

   available to the Defendant.

86. The relatively small amounts of damage suffered by most members of the proposed Ice and

   Water Shield Class make filing separate lawsuits economically impracticable.

87. Defendant has acted on grounds generally applicable to the proposed Ice and Water Shield

   Class in that Defendant routinely refuses to pay for Ice and Water Shield in the Valleys of the

   roof when issuing a check for ACV until the cost is incurred. Such conduct warrants Plaintiff

   requests for appropriate injunctive and declaratory relief.

88. Common questions of law and fact exist as to all members of the proposed class and

   predominate over any questions affecting only individual members. The questions of law and

   fact common to the proposed class include, but are not limited to:

      I.   Whether Defendant was required under the terms of the Policy to pay Plaintiff and

           Ice and Water Shield Class member for installation of Ice and Water Shield in the

           Valleys of the roof.

     II.   Whether Defendant breached the terms of the Policy when it refused to pay Plaintiff

           and Ice and Water Shield Class members for installation of Ice and Water Shield in

           the Valleys of the roof.

    III.   Whether Plaintiff and members of the proposed Ice and Water Shield Class have

           been damaged as a result of Defendant’s refusal to pay for the Ice and Water Shield

           in the Valleys of the roof until said cost was incurred; and

   IV.     Whether Plaintiff and members of the proposed Ice and Water Shield Class are entitled

           to a declaration, as well as potential supplemental relief, under the applicable
                                                 17
Case 1:19-cv-01601-TWP-DLP Document 1 Filed 04/22/19 Page 18 of 36 PageID #: 18



           declaratory judgment laws.

89. Plaintiff’s claims are typical of the claims of all proposed Ice and Water Shield Class

   members, as they are all similarly affected by Defendant’s customs and practices concerning

   refusal to pay for the cost of Ice and Water Shield before said costs are incurred. Further,

   Plaintiff’s claims are typical of the claims of all proposed Ice and Water Shield Class members

   because their claims arise from the same practices and course of conduct that give rise to the

   claims of the proposed Ice and Water Shield Class members and are based on the same factual

   and legal theories. Plaintiff is not different in any material respect from any other member of

   the proposed Ice and Water Shield Class.

90. Plaintiff and his counsel will fairly and adequately protect the interests of the members of

   the proposed Ice and Water Shield Class. Plaintiff’s interests do not conflict with the

   interests of the proposed Ice and Water Shield Class he seeks to represent. Plaintiff has

   retained lawyers who are competent and experienced in class action and insurance litigation.

   Plaintiff and his counsel have the necessary financial resources to adequately and vigorously

   litigate this class action, and Plaintiff and his counsel are aware of their fiduciary

   responsibilities to the Ice and Water Shield Class members and will diligently discharge those

   duties by vigorously seeking the maximum possible recovery for the Ice and Water Shield

   Class while recognizing the risks associated with litigation.

91. A class action is superior to all other available methods for the fair and efficient adjudication

   of this controversy. Joining all proposed Ice and Water Shield Class members in one action is

   impracticable, and prosecuting individual actions is not feasible. The size of most individual

   claims is likely not large enough to justify filing a separate action for each claim. For many, if

   not most, members of the proposed Ice and Water Shield Class, a class action is the only

   procedural mechanism that will afford them an opportunity for legal redress and justice. Even
                                                 18
Case 1:19-cv-01601-TWP-DLP Document 1 Filed 04/22/19 Page 19 of 36 PageID #: 19



   if proposed Ice and Water Shield Class members had the resources to pursue individual

   litigation, that method would be unduly burdensome to the courts in which such cases would

   proceed. Individual litigation exacerbates the delay and increases the expense for all parties, as

   well as the court system. Individual litigation could result in inconsistent adjudications of

   common issues of law and fact.

92. In contrast, a class action will minimize case management difficulties and provide multiple

   benefits to the litigating parties, including efficiency, economy of scale, unitary adjudication

   with consistent results, and equal protection of the rights of Plaintiff and members of the

   proposed Ice and Water Shield Class. These benefits would result from the comprehensive and

   efficient supervision of the litigation by a single court.

93. Questions of law or fact common to Plaintiff and the proposed Ice and Water Shield Class

   members, including those identified above, predominate over questions affecting only

   individual members (if any), and a class action is superior to other available methods for the

   fair and efficient adjudication of the controversy. Class action treatment will allow many

   similarly situated consumers to prosecute their common claims in a single forum,

   simultaneously, efficiently, and without the necessary duplication of effort and expense that

   numerous individuals would require. Further, the monetary amounts due to many individual

   proposed Ice and Water Shield Class members are likely to be relatively small, and the burden

   and expense of individual litigation would make it difficult or impossible for individual

   proposed Ice and Water Shield Class members to seek and obtain relief. On the other hand, a

   class action will serve important public interests by permitting consumers harmed by Liberty

   Mutual’s unlawful practices to effectively pursue recovery of the sums owed to them and by

   deterring further unlawful conduct. The public interest in protecting the rights of consumers

   favors disposition of the controversy in the class action form.
                                                   19
Case 1:19-cv-01601-TWP-DLP Document 1 Filed 04/22/19 Page 20 of 36 PageID #: 20



94. Class certification is further warranted because Defendant has acted or refused to act on

   grounds that apply generally to the Ice and Water Shield Class, so final injunctive relief or

   corresponding declaratory relief is appropriate with respect to the Ice and Water Shield Class as

   a whole.

                    CLASS 3 - Defendant’s Failure to Pay for Removal Costs

95. Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiff brings this lawsuit as a

   class action on behalf of himself and on behalf of all others similarly situated. This action

   satisfies the requirements of numerosity, commonality, typicality, and adequacy of

   representation. Only to the extent it is a requirement under applicable law, the class is

   ascertainable.

96. The proposed Removal Costs Class that Plaintiff seek to represent is defined as follows:

                All persons and legal entities who were insured under a Liberty

                Mutual homeowner’s policy and where: (1) the insured premises

                was located in Indiana; (2) the insured premises incurred loss in the

                two years immediately preceding the filing of this lawsuit; (3)

                Liberty Mutual determined that the policyholder suffered direct

                physical loss to the roof of the insured premises and said loss was

                covered by the terms of the policy; (4) Liberty Mutual determined

                that it would pay for replacement of flashing, roof vent, continuous

                ridge vent, or gable cornice return; and (5) Liberty Mutual did not

                pay for the dump fees, hauling, disposal and/or labor associated

                with the removal of existing flashing, roof vent, continuous ridge

                vent, and gable cornice return when it issued a check for the ACV

                of the loss or anytime thereafter.
                                                20
Case 1:19-cv-01601-TWP-DLP Document 1 Filed 04/22/19 Page 21 of 36 PageID #: 21



97. Plaintiff reserves the right to amend the definition of the proposed Removal Cost Class. The

   following persons are expressly excluded from the Removal Cost Class: (1) Defendant and its

   subsidiaries and affiliates; (2) all persons who make a timely election to be excluded from the

   proposed class; (3) the Court to which this case is assigned and its staff; (4) any person or entity

   whose applicable suit limitation clause expired prior to the filing of the instant action; (5) any

   policyholder who received the full limits of applicable coverage; (6) Plaintiff’s counsel; (7) all

   person who may otherwise be members of the Removal Cost Class but have submitted to an

   appraisal process under the terms of the Policy; or (8) all persons who have released via a

   settlement agreement their claims against the Defendant for the cost of dump fees, hauling,

   disposal and/or labor associated with the removal of existing flashing, roof vent, continuous

   ridge vent, and gable cornice return .

98. The members of the proposed Removal Costs Class are so numerous that joinder of all

   members is impracticable. Plaintiff reasonably believes that hundreds if not thousands of

   people geographically dispersed across Indiana have been damaged by Defendant’s actions.

   The names and addresses of the members of the proposed Removal Cost Class are readily

   identifiable through records maintained by Defendant or from information readily available to

   the Defendant.

99. The relatively small amounts of damage suffered by most members of the proposed Removal

   Cost Class make filing separate lawsuits economically impracticable.

100.   Defendant has acted on grounds generally applicable to the proposed Removal Cost Class

   in that Defendant routinely refuses to pay costs for dump fees, hauling, disposal and/or labor

   associated with the removal of existing Flashing, Roof Vent, Continuous Ridge Vent, and

   Gable Cornice. Such conduct warrants Plaintiff requests for appropriate injunctive and

   declaratory relief.
                                                  21
Case 1:19-cv-01601-TWP-DLP Document 1 Filed 04/22/19 Page 22 of 36 PageID #: 22



101.          Common questions of law and fact exist as to all members of the proposed Removal Cost

   Class and predominates over any questions affecting only individual members. The questions

   of law and fact common to the proposed Removal Cost Class include, but are not limited to:

         I.      Whether Defendant were required under the terms of the Policy to pay dump fees,

                 hauling, disposal and/or labor associated with the removal of existing Flashing, Roof

                 Vent, Continuous Ridge Vent when disbursing payments for ACV of a covered loss.

        II.      Whether Defendant breached its duty under the terms of the Policy when it refused to

                 pay dump fees, hauling, disposal and/or labor associated with the removal of existing

                 flashing, roof vent, continuous ridge vent, and gable cornice when disbursing payments

                 for ACV of a covered loss.

       III.      Whether Defendant’s Policy language is ambiguous concerning the payment of

                 dump fees, hauling, disposal and/or labor associated with the removal of existing

                 flashing, roof vent, continuous ridge vent, and gable cornice when disbursing payments

                 for ACV of a covered loss.

   IV.           Whether Plaintiff and members of the proposed Removal Costs Class have been

                 damaged as a result of Defendant’s withholding payment for dump fees, hauling,

                 disposal and/or labor associated with the removal of existing flashing, roof vent,

                 continuous ridge vent, and gable cornice when disbursing payments for ACV of a

                 covered loss.

       V.        Whether Plaintiff and members of the proposed Removal Costs Class are entitled to a

                 declaration, as well as potential supplemental relief, under the applicable declaratory

                 judgment laws; and

102.          Plaintiff’s claims are typical of the claims of all proposed Removal Costs Class members,

   as they are all similarly affected by Defendant’s customs and practices concerning refusal to
                                                      22
Case 1:19-cv-01601-TWP-DLP Document 1 Filed 04/22/19 Page 23 of 36 PageID #: 23



   pay for to pay dump fees, hauling, disposal and/or labor associated with the removal of

   existing Flashing, Roof Vent, Continuous Ridge Vent when disbursing payments for ACV of a

   covered loss. Further, Plaintiff’s claims are typical of the claims of all proposed Removal Costs

   Class members because their claims arise from the same practices and course of conduct that

   give rise to the claims of the proposed Removal Costs Class members and are based on the

   same factual and legal theories. Plaintiff is not different in any material respect from any other

   member of the proposed Removal Costs Class.

103.   Plaintiff and his counsel will fairly and adequately protect the interests of the members

   of the proposed class. Plaintiff’s interests do not conflict with the interests of the

   proposed Removal Costs Class they seek to represent. Plaintiff has retained lawyers who

   are competent and experienced in class action and insurance litigation. Plaintiff and his counsel

   have the necessary financial resources to adequately and vigorously litigate this class action,

   and Plaintiff and his counsel are aware of their fiduciary responsibilities to the Removal Costs

   Class members and will diligently discharge those duties by vigorously seeking the maximum

   possible recovery for the Removal Costs Class while recognizing the risks associated with

   litigation.

104.   A class action is superior to all other available methods for the fair and efficient

   adjudication of this controversy. Joining all proposed Removal Costs Class members in one

   action is impracticable, and prosecuting individual actions is not feasible. The size of most

   individual claims is likely not large enough to justify filing a separate action for each claim.

   For many, if not most, members of the proposed Removal Costs Class, a class action is the

   only procedural mechanism that will afford them an opportunity for legal redress and justice.

   Even if proposed Removal Costs Class members had the resources to pursue individual

   litigation, that method would be unduly burdensome to the courts in which such cases would
                                                 23
Case 1:19-cv-01601-TWP-DLP Document 1 Filed 04/22/19 Page 24 of 36 PageID #: 24



   proceed. Individual litigation exacerbates the delay and increases the expense for all parties, as

   well as the court system. Individual litigation could result in inconsistent adjudications of

   common issues of law and fact.

105.   In contrast, a class action will minimize case management difficulties and provide multiple

   benefits to the litigating parties, including efficiency, economy of scale, unitary adjudication

   with consistent results, and equal protection of the rights of Plaintiff and members of the

   proposed Removal Costs Class. These benefits would result from the comprehensive and

   efficient supervision of the litigation by a single court.

106.   Questions of law or fact common to Plaintiff and the proposed Removal Costs Class

   members, including those identified above, predominate over questions affecting only

   individual members (if any), and a class action is superior to other available methods for the

   fair and efficient adjudication of the controversy. Class action treatment will allow many

   similarly situated consumers to prosecute their common claims in a single forum,

   simultaneously, efficiently, and without the necessary duplication of effort and expense that

   numerous individuals would require. Further, the monetary amounts due to many individual

   proposed Removal Costs Class members are likely to be relatively small, and the burden and

   expense of individual litigation would make it difficult or impossible for individual proposed

   Removal Costs Class members to seek and obtain relief. On the other hand, a class action will

   serve important public interests by permitting consumers harmed by Liberty Mutual’s unlawful

   practices to effectively pursue recovery of the sums owed to them and by deterring further

   unlawful conduct. The public interest in protecting the rights of consumers favors disposition of

   the controversy in the class action form.

107.   Class certification is further warranted because Defendant has acted or refused to act on

   grounds that apply generally to the Removal Costs Class, so final injunctive relief or
                                                   24
Case 1:19-cv-01601-TWP-DLP Document 1 Filed 04/22/19 Page 25 of 36 PageID #: 25



   corresponding declaratory relief is appropriate with respect to the Removal Costs Class as a

   whole.

                           CLASS 4 - Failure to Pay for Starter Strip

108.   Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiff bring this lawsuit

   as a class action on behalf of himself and on behalf of all others similarly situated. This action

   satisfies the requirements of numerosity, commonality, typicality, and adequacy of

   representation. Only to the extent it is a requirement under applicable law, the class is

   ascertainable.

109.   The proposed Starter Strip Class that Plaintiff seeks to represent is defined as follows:

                All persons and legal entities insured under a Liberty Mutual

                homeowner’s policy and where: (1) the insured premises was

                located in Indiana; (2) the insured premises incurred loss in the two

                years immediately preceding the filing of this lawsuit; (3) Liberty

                Mutual determined that the policyholder suffered a direct physical

                loss to the roof of the insured premises and said loss was covered

                by the terms of the Policy; and (3) Liberty Mutual did not pay the

                policyholder for cost of Starter Strip when it issued a check for

                the ACV of the loss or anytime thereafter.

110.   Plaintiff reserves the right to amend the definition of the proposed Starter Strip Class. The

   following persons are expressly excluded from the Starter Strip Class: (1) Defendant and its

   subsidiaries and affiliates; (2) all persons who make a timely election to be excluded from the

   proposed Starter Strip Class; (3) the Court to which this case is assigned and its staff; (4) any

   person or entity whose applicable suit limitation clause expired prior to the filing of the instant

   action; (5) any policyholder who received the full limits of applicable coverage; (6) Plaintiff’s
                                                 25
Case 1:19-cv-01601-TWP-DLP Document 1 Filed 04/22/19 Page 26 of 36 PageID #: 26



   counsel; (7) all persons who may otherwise be members of the Starter Strip Class but have

   submitted to an appraisal process under the terms of the Policy; or (8) all persons who have

   released via a settlement agreement their claims against the Defendant for the cost of a Starter

   Strip installation in the Valleys of the insured premises.

111.          The members of the proposed Starter Strip Class are so numerous that joinder of all

   members is impracticable. Plaintiff reasonably believes that hundreds if not thousands of

   people geographically dispersed across Indiana have been damaged by Defendant’s actions.

   The names and addresses of the members of the proposed Starter Strip Class are readily

   identifiable through records maintained by Defendant or from information readily available to

   the Defendant.

112.          The relatively small amounts of damage suffered by most members of the proposed Starter

   Strip Class make filing separate lawsuits economically impracticable.

113.          Defendant has acted on grounds generally applicable to the proposed Starter Strip Class in

   that Defendant routinely refuses to pay for Starter Strip when issuing a check for ACV. Such

   conduct warrants Plaintiff requests for appropriate injunctive and declaratory relief.

114.          Common questions of law and fact exist as to all members of the proposed class and

   predominate over any questions affecting only individual members. The questions of law and

   fact common to the proposed class include, but are not limited to:

         I.      Whether Defendant was required under the terms of the Policy to pay Plaintiff and

                 Starter Strip Class members for the cost of the Starter Strip.

        II.      Whether Defendant breached the terms of the Policy when it refused to pay Plaintiff

                 and Starter Strip Class Members for the Starter Strip.

       III.      Whether Plaintiff and members of the proposed Starter Strip Class have been

                 damaged as a result of Defendant’s refusal to pay for the Starter Strip; and
                                                       26
Case 1:19-cv-01601-TWP-DLP Document 1 Filed 04/22/19 Page 27 of 36 PageID #: 27



   IV.      Whether Plaintiff and members of the proposed Starter Strip Class are entitled to a

            declaration, as well as potential supplemental relief, under the applicable declaratory

            judgment laws.

115.     Plaintiff’s claims are typical of the claims of all proposed Starter Strip Class members, as

   they are all similarly affected by Defendant’s customs and practices concerning refusal to pay

   for the cost of Starter Strip. Further, Plaintiff’s claims are typical of the claims of all proposed

   Starter Strip Class members because their claims arise from the same practices and course of

   conduct that give rise to the claims of the proposed Starter Strip Class members and are based

   on the same factual and legal theories. Plaintiff is not different in any material respect from

   any other member of the proposed Starter Strip Class.

116.     Plaintiff and his counsel will fairly and adequately protect the interests of the members

   of the proposed Starter Strip Class. Plaintiff’s interests do not conflict with the interests

   of the proposed Starter Strip Class they seek to represent. Plaintiff has retained lawyers who

   are competent and experienced in class action and insurance litigation. Plaintiff and his counsel

   have the necessary financial resources to adequately and vigorously litigate this class action,

   and Plaintiff and his counsel are aware of their fiduciary responsibilities to the Starter Strip

   Class members and will diligently discharge those duties by vigorously seeking the maximum

   possible recovery for the Starter Strip Class while recognizing the risks associated with

   litigation.

117.     A class action is superior to all other available methods for the fair and efficient

   adjudication of this controversy. Joining all proposed Starter Strip Class members in one action

   is impracticable, and prosecuting individual actions is not feasible. The size of most individual

   claims is likely not large enough to justify filing a separate action for each claim. For many, if

   not most, members of the proposed Starter Strip Class, a class action is the only procedural
                                                  27
Case 1:19-cv-01601-TWP-DLP Document 1 Filed 04/22/19 Page 28 of 36 PageID #: 28



   mechanism that will afford them an opportunity for legal redress and justice. Even if proposed

   Starter Strip Class members had the resources to pursue individual litigation, that method

   would be unduly burdensome to the courts in which such cases would proceed. Individual

   litigation exacerbates the delay and increases the expense for all parties, as well as the court

   system. Individual litigation could result in inconsistent adjudications of common issues of law

   and fact.

118.   In contrast, a class action will minimize case management difficulties and provide multiple

   benefits to the litigating parties, including efficiency, economy of scale, unitary adjudication

   with consistent results, and equal protection of the rights of Plaintiff and members of the

   proposed Starter Strip Class. These benefits would result from the comprehensive and efficient

   supervision of the litigation by a single court.

119.   Questions of law or fact common to Plaintiff and the proposed Starter Strip Class

   members, including those identified above, predominate over questions affecting only

   individual members (if any), and a class action is superior to other available methods for the

   fair and efficient adjudication of the controversy. Class action treatment will allow many

   similarly situated consumers to prosecute their common claims in a single forum,

   simultaneously, efficiently, and without the necessary duplication of effort and expense that

   numerous individuals would require. Further, the monetary amounts due to many individual

   proposed Starter Strip Class members are likely to be relatively small, and the burden and

   expense of individual litigation would make it difficult or impossible for individual proposed

   Starter Strip Class members to seek and obtain relief. On the other hand, a class action will

   serve important public interests by permitting consumers harmed by Liberty Mutual’s unlawful

   practices to effectively pursue recovery of the sums owed to them and by deterring further

   unlawful conduct. The public interest in protecting the rights of consumers favors disposition of
                                                  28
Case 1:19-cv-01601-TWP-DLP Document 1 Filed 04/22/19 Page 29 of 36 PageID #: 29



   the controversy in the class action form.

120.   Class certification is further warranted because Defendant has acted or refused to act on

   grounds that apply generally to the Starter Strip Class, so final injunctive relief or

   corresponding declaratory relief is appropriate with respect to the Starter Strip Class as a

   whole.

                         CLASS 5 – Replacement Shingles Costs Class

121.   Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiff bring this lawsuit

   as a class action on behalf of himself and on behalf of all others similarly situated. This action

   satisfies the requirements of numerosity, commonality, typicality, and adequacy of

   representation. Only to the extent it is a requirement under applicable law, the class is

   ascertainable.

122.   The proposed Replacement Shingle Cost Class that Plaintiff seeks to represent is defined as

   follows:

               All persons and legal entities insured under a Liberty Mutual

               homeowner’s policy and where: (1) the insured premises was

               located in Indiana; (2) the insured premises incurred loss in the two

               years immediately preceding the filing of this lawsuit; (3) Liberty

               Mutual determined that the policyholder suffered a direct physical

               loss to the roof of the insured premises and said loss was covered

               by the terms of the Policy; (3) Liberty Mutual paid the

               policyholders for the ACV of shingles damaged on the insured

               premises based upon pricing provided by MRP; and (4) the ACV

               calculated and paid by Liberty Mutual to the policyholder was lower

               than the ACV recommended by Xactimate
                                                 29
Case 1:19-cv-01601-TWP-DLP Document 1 Filed 04/22/19 Page 30 of 36 PageID #: 30



123.   Plaintiff reserves the right to amend the definition of the proposed Replacement Shingle

   Cost Class. The following persons are expressly excluded from the Replacement Shingle Cost

   Class: (1) Defendant and its subsidiaries and affiliates; (2) all persons who make a timely

   election to be excluded from the proposed Replacement Shingle Cost Class; (3) the Court to

   which this case is assigned and its staff; (4) any person or entity whose applicable suit limitation

   clause expired prior to the filing of the instant action; (5) any policyholder who received the full

   limits of applicable coverage; (6) Plaintiff’s counsel; (7) all person who may otherwise be

   members of the Replacement Shingle Cost Class but have submitted to an appraisal process

   under the terms of the Policy; or (8) all persons who have released via a settlement agreement

   their claims against the Defendant for using reduced pricing from MRP to calculate the ACV

   of the damaged shingles.

124.   The members of the proposed Replacement Shingle Cost Class are so numerous that

   joinder of all members is impracticable. Plaintiff reasonably believes that hundreds if not

   thousands of people geographically dispersed across Indiana have been damaged by

   Defendant’s actions. The names and addresses of the members of the proposed Replacement

   Shingle Cost Class are readily identifiable through records maintained by Defendant or from

   information readily available to the Defendant.

125.   The relatively small amounts of damage suffered by most members of the proposed

   Replacement Shingle Cost Class make filing separate lawsuits economically impracticable.

126.   Defendant has acted on grounds generally applicable to the proposed Replacement Shingle

   Cost Class in that Defendant routinely using reduced pricing information from MRP to

   determine the ACV of shingles when such pricing was lower than the pricing provided by

   Xactimate based upon extensive market surveys. Such conduct warrants Plaintiff requests for

   appropriate injunctive and declaratory relief.
                                                  30
Case 1:19-cv-01601-TWP-DLP Document 1 Filed 04/22/19 Page 31 of 36 PageID #: 31



127.         Common questions of law and fact exist as to all members of the proposed class and

   predominate over any questions affecting only individual members. The questions of law and

   fact common to the proposed class include, but are not limited to:

        I.      Whether the ACV of the damaged shingles paid to the Replacement Shingle Class

                members was lower than what the Replacement Shingle Class members were

                entitled to under the terms of the Policy.

       II.      Whether Defendant breached the terms of the Policy in paying the Replacement

                Shingle Class members an ACV of the damaged shingles which was lower than

                what the Replacement Shingle Class members were entitled to under the terms of

                the Policy.

   III.         Whether Plaintiff and members of the proposed Replacement Shingles Cost Class

                have been damaged as a result of Defendant’s illegal conduct; and

   IV.          Whether Plaintiff and members of the proposed Replacement Shingles Cost Class are

                entitled to a declaration, as well as potential supplemental relief, under the applicable

                declaratory judgment laws.

128.         Plaintiff’s claims are typical of the claims of all proposed Replacement Shingle Cost Class

   members, as they are all similarly affected by Defendant’s customs and practices concerning

   Defendant’s use of reduced pricing from MRP to calculate the ACV of the shingles.

   Further, Plaintiff’s claims are typical of the claims of all proposed Replacement Shingle Cost

   Class members because their claims arise from the same practices and course of conduct that

   give rise to the claims of the proposed Replacement Shingle Cost Class members and are based

   on the same factual and legal theories. Plaintiff is not different in any material respect from

   any other member of the proposed Replacement Shingle Cost Class.

129.         Plaintiff and his counsel will fairly and adequately protect the interests of the members
                                                     31
Case 1:19-cv-01601-TWP-DLP Document 1 Filed 04/22/19 Page 32 of 36 PageID #: 32



   of the proposed Replacement Shingle Cost Class. Plaintiff’s interests do not conflict with

   the interests of the proposed Replacement Shingle Cost Class they seek to represent.

   Plaintiff has retained lawyers who are competent and experienced in class action and

   insurance litigation. Plaintiff and his counsel have the necessary financial resources to

   adequately and vigorously litigate this class action, and Plaintiff and his counsel are aware of

   their fiduciary responsibilities to the Replacement Shingle Cost Class members and will

   diligently discharge those duties by vigorously seeking the maximum possible recovery for

   the Replacement Shingle Cost Class while recognizing the risks associated with litigation.

130.   A class action is superior to all other available methods for the fair and efficient

   adjudication of this controversy. Joining all proposed Replacement Shingle Cost Class members

   in one action is impracticable, and prosecuting individual actions is not feasible. The size of

   most individual claims is likely not large enough to justify filing a separate action for each

   claim. For many, if not most, members of the proposed Replacement Shingle Cost Class, a

   class action is the only procedural mechanism that will afford them an opportunity for legal

   redress and justice. Even if proposed Replacement Shingle Cost Class members had the

   resources to pursue individual litigation, that method would be unduly burdensome to the

   courts in which such cases would proceed. Individual litigation exacerbates the delay and

   increases the expense for all parties, as well as the court system. Individual litigation could

   result in inconsistent adjudications of common issues of law and fact.

131.   In contrast, a class action will minimize case management difficulties and provide multiple

   benefits to the litigating parties, including efficiency, economy of scale, unitary adjudication

   with consistent results, and equal protection of the rights of Plaintiff and members of the

   proposed Replacement Shingle Cost Class. These benefits would result from the

   comprehensive and efficient supervision of the litigation by a single court.
                                                 32
Case 1:19-cv-01601-TWP-DLP Document 1 Filed 04/22/19 Page 33 of 36 PageID #: 33



132.   Questions of law or fact common to Plaintiff and the proposed Replacement Shingle Cost

   Class members, including those identified above, predominate over questions affecting only

   individual members (if any), and a class action is superior to other available methods for the

   fair and efficient adjudication of the controversy. Class action treatment will allow many

   similarly situated consumers to prosecute their common claims in a single forum,

   simultaneously, efficiently, and without the necessary duplication of effort and expense that

   numerous individuals would require. Further, the monetary amounts due to many individual

   proposed Replacement Shingle Cost Class members are likely to be relatively small, and the

   burden and expense of individual litigation would make it difficult or impossible for

   individual proposed Replacement Shingle Cost Class members to seek and obtain relief. On the

   other hand, a class action will serve important public interests by permitting consumers harmed

   by Liberty Mutual’s unlawful practices to effectively pursue recovery of the sums owed to

   them and by deterring further unlawful conduct. The public interest in protecting the rights of

   consumers favors disposition of the controversy in the class action form.

133.   Class certification is further warranted because Defendant has acted or refused to act on

   grounds that apply generally to the Replacement Shingle Cost Class, so final injunctive relief

   or corresponding declaratory relief is appropriate with respect to the Replacement Shingle Cost

   Class as a whole.

                          IV.     LEGAL ALLEGATIONS

                        COUNT I BREACH OF CONTRACT

134.   Plaintiff restates and incorporates by reference all preceding allegations.

135.   Defendant entered into policies of insurance with Plaintiff and members of the proposed

   Classes. These insurance policies govern the relationship between Liberty Mutual, Plaintiff,

   and members of the proposed Classes, as well as the manner in which claims for covered
                                                 33
Case 1:19-cv-01601-TWP-DLP Document 1 Filed 04/22/19 Page 34 of 36 PageID #: 34



   losses are handled and paid.

136.          The policies of insurance between Liberty Mutual and Plaintiff and the other proposed

   Class members are binding contracts under state law supported by valid consideration in the

   form of premium payments in exchange for insurance coverage.

137.          Liberty Mutual drafted the insurance policies at issue, which are essentially identical in all

   respects material to this litigation.

138.          Plaintiff and the proposed Class members complied with all material provisions and

   performed all their respective duties regarding their insurance policies.

139.          Liberty Mutual breached the terms of the homeowner policies when it failed to take the

   following actions in compliance with the terms of the homeowner policies:

         I.      Defendant failed to include the ACV for Overhead and Profit costs when calculating and

                 issuing ACV payments to the Overhead and Profit Class members;

        II.      Defendant failed to include the ACV for installing Ice and Water Shield in the Valleys of

                 roofs when calculating and issuing ACV payments to the Ice and Water Shield Class

                 members;

       III.      Defendant failed to include the cost for dumping, hauling, disposal and/or labor

                 associated with the removal of existing flashing, roof vent, continuous ridge vent, and

                 gable cornice return costs when calculating and issuing ACV payments to the Removal

                 Cost Class members;

   IV.           Defendant failed to include the cost of Starter Strip when calculating and issuing the

                 ACV payments to the Starter Strip Class members; and

       V.        Defendant failed to pay the Replacement Shingles Class members the ACV for the

                 damaged shingles which they were entitled to under the terms of the homeowner policies.

                 Liberty Mutual paid the policyholder the ACV for the shingles based upon MRP pricing
                                                        34
Case 1:19-cv-01601-TWP-DLP Document 1 Filed 04/22/19 Page 35 of 36 PageID #: 35



             and ignored the ACV recommended by Xactimate.

140.   Liberty Mutual’s actions in breaching its contractual obligations to Plaintiff and members

   of the proposed Classes benefitted and continue to benefit Liberty Mutual. Likewise, Liberty

   Mutual’s actions damaged and continue to damage Plaintiff and members of the proposed

   Classes.

141.   Liberty Mutual’s actions in breaching its contractual obligations, as described herein, are

   the direct and proximate cause of damages to Plaintiff and members of the proposed Classes.

142.   In light of the foregoing, Plaintiff and members of the proposed Classes are entitled to

   recover all damages and relief just and proper.



                                V.       JURY DEMAND

        Plaintiff hereby demand a trial by jury on their claims.



                             VI.     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated,

 respectfully request that this Court:

        1.        Enter an order certifying this action as a class action, appointing Plaintiff as the

 representatives of the class, and appointing Saeed & Little, LLP as counsel for the Classes;

        2.       Enter a declaratory judgment, declaring that Liberty Mutual’ s failure conduct

 described in this Complaint breaches the insurance policies issued to Plaintiff and members of the

 Classes;

       3.        Award to Plaintiff and members of the Classes: consequential damages resulting

from Defendant’s breach of contract; compensatory damages for all sums improperly withheld, plus

prejudgment interest on all such sums;
                                                  35
Case 1:19-cv-01601-TWP-DLP Document 1 Filed 04/22/19 Page 36 of 36 PageID #: 36



       4.    Grant such further and additional relief as the Court deems necessary and proper.

                                                  Respectfully submitted,

                                                  By: /s/ Syed Ali Saeed
                                                  Syed Ali Saeed, No. 28759-49
                                                  Saeed & Little, LLP
                                                  133 West Market St, #189
                                                  Indianapolis, IN 46204




                                             36
